OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs.
Where the only remedy sought is a new trial or appeal and not immediate release from custody, habeas corpus is an improper remedy (People ex rel. Douglas v Vincent, 50 NY2d 901). Here the only claim in the petition that could result in release is that because relator suffers from epilepsy imprisonment constitutes cruel and unusual punishment. There being no allegation that the prison officials have been deliberately indifferent to relator’s medical heeds, however, the writ was properly dismissed (Estelle v Gamble, 429 US 97).
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer and Simons concur.
*581On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, without costs, in a memorandum.